Citation Nr: 0725017	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Christina Schado


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.  


FINDING OF FACT

The service-connected PTSD is productive of total 
occupational and social impairment with GAF scores ranging 
from 23-50.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation have 
been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 &  
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7,  
4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability  
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing  
his symptomatology with the criteria set forth in the  
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the  
disability picture more nearly approximates the criteria  
required for that evaluation; otherwise, the lower rating  
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's PTSD has not changed and a uniform 
evaluation is warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R.  
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent  
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly  
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in  
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of  
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

In evaluating psychiatric disorders, it must be shown that  
industrial impairment is the result of actual manifestations  
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial  
adaptability.  Two of the most important determinants of  
disability are time lost from gainful employment and decrease  
in work efficiency.  38 C.F.R. § 4.130 (2006). 

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App.  
266, 267 (1996), citing the Diagnostic and Statistical Manual  
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g.,  
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at  
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any  
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat  
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school  
functioning (e.g., few friends, conflicts with peers or co-  
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning  
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

A private psychological report of July 2001 noted the veteran 
suffered from severely intrusive dreams with both 
physiological and psychological reactivity to internal and 
external cues that symbolize or represent his wartime events.  
He displayed constricted ability for closeness with others 
and extreme lability of moods.  It was also noted he had 
disturbing, intrusive and ruminating thought patterns.  His 
GAF score was 48.

At a VA examination of May 2003 the veteran reported 
disturbed sleeping patterns, getting five hours of sleep on a 
good night and getting up all throughout the night.  His 
appetite was variable with fluctuating weight.  His 
concentration was poor and he reported low energy levels 
feeling exhausted all the time.  He reported experiencing 
consistent ongoing anxiety including feeling restless, 
nervous, and unable to calm down.  Mental status examination 
showed the veteran was alert, oriented times three, well 
groomed, appropriately dressed, he was cooperative through 
the interview and made good eye contact.  Speech had normal 
rate, flow, tone and volume, was coherent and relevant.  
Thought process was goal directed.  Mood was depressed and 
affect was constricted.  There was no evidence of psychosis.  
There was evidence of some short term memory impairment.  
Insight and judgment were fair.  He denied any suicidal or 
homicidal ideations.  The examiner stated that the veteran 
suffered from PTSD and depressive symptoms with significant 
impairment in interpersonal, occupational, and social 
functioning related to these disorders.  She described the 
veteran as isolative, avoidant, irritable, impulsive, and 
with significant depressive and anxiety symptoms.  The GAF 
score was 50.

A private psychological evaluation of September 2003 noted 
that veteran was having significant impairment in work, his 
family relationships, judgment, thinking and mood.  It was 
noted he experienced suicidal ideations on almost a daily 
basis, and suffered form continuous panic and depression 
affecting his ability to function independently.  It was 
recommended that he remove himself from his current position 
as he was deemed to be a danger to himself and others.  It 
was noted that his anger and irritability had resulted in 
three failed relationships and explosive interactions with 
his supervisors and colleagues.  He was noted to experience 
significant withdrawal and isolation as a result of his 
inability to fit in.  He isolated himself from others 
including his family.  His symptoms were described as 
chronic, severe in nature with the symptoms most likely to 
continue to deteriorate.  The GAF score was 23.  

Private treatment records of October 2003 noted the veteran's 
PTSD to be severe.  There were noted clinical elevations in 
anxiety, anxiety related distress, PTSD, depression, 
suspiciousness, disordered thinking, impulse control and 
alcohol abuse.  There was also evidence of uncontrolled 
anger, suicidality and a lack of emotional support.  It was 
noted that the veteran had become so overwhelmed and 
distraught with his anger that he posed a threat.  The 
psychologist opined that based on his current symptoms, he 
was unable to function in any employable capacity without 
being a danger to himself and others.  

In March 2004 private treatment records noted the veteran's 
PTSD to be severe with intrusive thoughts and nightmares.

Private treatment records of August 2004 note the veteran's 
GAF score as 20.  He was noted to have clinical elevations in 
anxiety, anxiety related distress, PTSD, depression, 
suspiciousness, disorder thinking, impulse control, and 
alcohol abuse.  There was also evidence of uncontrolled 
anger, suicidal thoughts and a lack of emotional support.  
The veteran's psychologist opined that based on the veteran's 
current symptoms, he was unable to function in any employable 
capacity without being a danger to himself and others.  He 
further stated that in his opinion, the veteran was unable to 
return to any form of employment without being a severe 
threat.  His deteriorating ability to maintain safe and 
effective self control and relations was noted to render him 
100 percent unemployable.  

VA outpatient treatment records of October 2004 and November 
2004 noted the veteran's PTSD as severe with a GAF score of 
40.  

VA examination report of April 2005 noted that veteran was no 
longer working and had been unemployed for over a year.  
Mental examination revealed the veteran was alert and 
oriented to time, place, person and situation.  He appeared 
disheveled and dirty.  His was not shaven.  Motor activity 
was unremarkable and his concentration appeared somewhat 
preoccupied and his attention somewhat distractible.  He 
occasionally made eye contact but appeared guarded, 
threatening at times and in irritable mood.  Affect was 
liable.  Speech had normal rate, tone and volume.  
Occasionally when he became angry his speech became loud and 
he clenched his teeth.  Speech was coherent and relevant.  
Thought process was goal oriented and there was no evidence 
of thought disorder.  There was no evidence of psychosis and 
he denied auditory, visual, factory and tactile 
hallucinations.  His memory for immediate, recent and remote 
events appeared intact.  Insight was poor.  Judgment was 
fair.  He admitted to passive suicidal ideations while 
denying homicidal ideations and any plan or intent for 
either.  It was noted the veteran experienced recurrent and 
intrusive distressing recollections and bad dreams.  There 
was persistent avoidance and diminished interest or 
participation in significant activities.  He had feelings of 
detachment and estrangement from others, restricted range of 
affect and a sense of foreshortened future.  He demonstrated 
arousal symptoms, concentration problems, hypervigilence, and 
an exaggerated startle response.  The examiner described his 
symptoms as chronic.  His GAF score was 39.

VA Outpatient treatment records of June 2005 noted the 
veteran's GAF score as 42.  

In August 2005 the veteran was granted Social Security 
Disability based on severe PTSD without having any 
substantial gainful employment since the onset.  

Private treatment records of May 2006 notes the veteran's 
highest GAF in the previous year as 33 and a current GAF 
score of 33.  His symptoms were noted as severe angry 
outbursts, severe anxiety, moderate avoidance of situations 
which elicit memory of the trauma, severe depressed mood, 
moderate derealization, severe difficulty in falling asleep, 
severe diminished interest in activities, severe flashbacks, 
severe intrusive memories of trauma, extreme exaggerated 
startle response, severe feelings of detachment form others, 
severe generalized anxiety, severe hypervigilance, extreme 
impaired concentration, severe irritable mood, moderate motor 
restlessness, severe narrowed range of affect responsiveness, 
extreme pessimistic thinking, severe recurrent dreams of 
trauma, moderate reduced awareness of surroundings, and 
severe suppression of feelings and thoughts related to 
trauma.

VA outpatient treatment records of August 2006 note the 
veteran's GAF as 49.  

VA examination of October 2006 noted the veteran's GAF at 40.  
The examiner opined that the veteran had more severe social 
and occupational impairment since the last VA examination.  
It was noted the veteran exhibited symptoms of intense fear, 
helplessness and horror, distressing recollections 
nightmares, flashbacks, intense distress to cues, persistent 
avoidance of stimuli, avoidance of people, places and 
activities, feelings of detachment and estrangement from 
others and activities, restricted range of affect, sense of 
foreshortened future, insomnia, irritability and outbursts of 
anger, difficulty concentrating, hypervigilance, and 
increased startled response.  

Private treatment records of January 2007 note the veteran's 
GAF score as 31. The veteran was noted to appear confused at 
times, hypervigilant, anxious, angry and depressed.  He was 
disheveled.  Eye contact was poor.  Speech was disorganized.  
Recent memory appeared severely impaired and remote memory 
mildly impaired.  Psychomotor activity was characterized by 
slow reactions at times.  There was a severe degree of 
conceptual disorganization.  He portrayed obsessive thoughts.  
He was experiencing derealization.  Attitude was hostile and 
uncooperative.  Insight showed partial awareness of problems.  
Judgment was poor.  Attention and concentration were 
characterized by difficulty ignoring irrelevant stimuli.  He 
showed poor frustration tolerance.  There was no evidence of 
suicidal or homicidal ideation, plan or intent.  The examiner 
opined that the veteran was unable to function in any 
employable capacity without being a danger to himself o 
others.  It was noted the veteran had tried medications in 
the past with no relief.  The examiner further opined that 
the veteran's inability to maintain safe and effective self 
control and relations with others rendered him 100 percent 
unemployable.  

Private treatment records of March 2007 note the veteran's 
GAF score at 31.  In April 2007 it was noted that the 
veteran's PTSD was severe.  

After a careful review of the evidence of record the Board  
finds that an evaluation of 100 percent for PTSD is 
warranted.  In this regard the Board notes that the evidence 
of record reveals subjective complaints of depression, 
anxiety, flashbacks, intrusive thoughts, nightmares,  
irritability, difficulty sleeping, and social isolation.  
While he has denied hallucinations and delusions, he has poor 
concentration, intolerance of others, flashbacks, and 
intrusive thoughts.  He has been considered to be a threat to 
himself and others and has been ruled unemployable.  It has 
been noted that medications have provided no relief.  His 
PTSD has consistently been described as severe.  Furthermore, 
he has been noted to have suicidal thoughts and ideations.  
While in May 2003 his GAF score was recorded at 50, other GAF 
scores have ranged between 23 and 48 and the veteran  has 
consistently been noted to have severe PTSD.  In light of the 
foregoing, the Board  concludes that the veteran's PTSD is 
most appropriately evaluated as 100 percent disabling. 

The Board observes that the GAF scores have been 23 and 48, 
which reflect serious symptoms (e.g., suicidal  ideation, 
severe obsessional rituals, frequent shoplifting)  or any 
serious impairment in social, occupational or school  
functioning (e.g., no friends, unable to keep a job).  The 
evidence of record also indicates that he is also unable to 
establish and maintain effective relationships and he has 
been unemployed for years.  In fact, he has been consistently 
described as a threat to himself and others and therefore 
unemployable.  It was noted that the veteran tended to 
isolate himself and avoid people.  In summary, the record 
reflects total disability.  Accordingly, it is determined 
that there is evidence of total occupational  and social 
impairment.  Based on the foregoing, the Board finds that the 
level of severity of the veteran's PTSD has been 100 percent 
disabling since the effective date of service connection.  
See 38 C.F.R. §§ 4.7, 4.126, 4.130,  Diagnostic Code 9411 
(2006).  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


